Citation Nr: 0205290	
Decision Date: 05/28/02    Archive Date: 06/03/02	

DOCKET NO.  97-19 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating 
for an abdominal scar and residuals of exploratory laparotomy 
for a stab wound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran apparently had active service from October 1976 
to April 1982, January 1984 to March 1984, and September 1990 
to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The issue of service connection for laceration of the left 
heel was also denied by the March 1997 RO decision.  The 
veteran appealed the denial of service connection for 
laceration of the left heel.  An April 2000 RO decision 
granted service connection for a scar of the left heel and 
assigned a 10 percent evaluation from March 28, 1994.  
Therefore, the issue of service connection for laceration of 
the left heel is moot.

In a statement, dated in February 1998, the veteran indicated 
that he was claiming service connection for bipolar disorder 
with PTSD, a bursitis condition that affected his entire 
right arm, and hearing loss.  The issues of entitlement to 
service connection for a bipolar disorder, bursitis of the 
right arm, and hearing loss are not in appellate status and 
are referred to the RO for its consideration.



FINDINGS OF FACT

1.  The veteran does not currently have PTSD that is related 
to his active service.

2.  Symptoms related to the service-connected abdominal scar 
and residuals of exploratory laparotomy for a stab wound are 
mild and diarrhea, anemia and inability to gain weight are 
not demonstrated, nor is the scar superficial, tender and 
painful on objective demonstration, poorly nourished with 
repeated ulceration, or limit the function of any part.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred during the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) 
(2001).

2.  The criteria for an initial compensable evaluation for an 
abdominal scar and residuals of exploratory laparotomy for a 
stab wound have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, Part 4, Diagnostic Codes 7301, 7328, 7803, 
7804, 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the VA's duty to assist and notify 
claimants has been reaffirmed and clarified.  See Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159 (2001).  In 
this regard, the veteran has been afforded a personal hearing 
and VA and private treatment records have been obtained.  The 
veteran's service medical records have also been obtained and 
he has been afforded multiple VA examinations.  The veteran 
and his representative have been provided with a statement of 
the case and supplemental statement of the case informing 
them of governing legal criteria, the evidence considered, 
the evidence necessary to support the veteran's claims, and 
the reasons that the claims have been denied.  Therefore, it 
is concluded that the VA has complied with the VCAA and the 
Board may now proceed, without prejudice to the veteran, 
because there is no indication that any further notification 
or development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

I.  PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The record reflects that the veteran served in Southwest Asia 
from October 29, 1990, to April 20, 1991, during the Persian 
Gulf War.  His primary specialty was food service specialist.  

The veteran's service medical records, relating to his active 
duty, reflect no complaint, finding, or treatment for any 
psychiatric disability.  The report of his April 1991 service 
separation examination reflects that he was psychiatrically 
normal.  The medical history, completed in conjunction 
therewith, reflects that the veteran reported that he did not 
have frequent trouble sleeping, depression or excessive 
worry, loss of memory or amnesia, nervous trouble of any 
sort, or periods of unconsciousness.  

A September 1995 VA treatment record reflects that the 
veteran reported bizarre behavior.  The provisional diagnosis 
was schizophrenia versus PTSD.  Upon further evaluation the 
diagnostic impression was bipolar disorder.

The report of a November 1995 VA psychiatric evaluation, by a 
board of two psychiatrists, reflects that the veteran had 
never received psychiatric treatment prior to the September 
1995 VA care.  The report indicates that the veteran had been 
seen at the post combat team program to consider the 
diagnosis of PTSD, but the definite diagnosis that was made 
was bipolar disorder, manic.  The diagnosis by the board of 
two was bipolar disorder, manic phase.

A VA hospital discharge summary, relating to a period of 
hospitalization from December 1995 to January 1996, reflects 
the diagnosis of bipolar disorder, manic phase.

A March 1996 service examination, conducted in conjunction 
with the veteran's reserve status, reflects that the veteran 
was psychiatrically abnormal and a diagnosis of PTSD was 
indicated.  It was indicated that the veteran was under 
treatment in a VA hospital.  

A December 1997 service psychiatric consultation reflects 
that the veteran had a bipolar disorder, mixed type.  

VA hospital summaries, relating to periods of hospitalization 
in 1996, 1997, 1998, and 1999, all reflect that the veteran 
was diagnosed with bipolar disorder.

The report of a March 2000 VA psychiatric examination, by a 
board of two psychiatrists, reflects that the veteran's 
claims folder and medical record were examined carefully.  It 
was noted that the veteran was seen at the post combat team 
clinic, but the doctor there had repeatedly certified that 
the symptoms of the veteran did not correspond to a diagnosis 
of PTSD and the board of two believed this to be absolutely 
true.  The final diagnosis was bipolar disorder with manic 
symptoms.  

The veteran's statements and testimony regarding his belief 
that he has PTSD that is related to service have been 
considered.  However, as a lay person, he is not qualified to 
offer a medical diagnosis or a medical etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Therefore, the 
veteran's belief that he has PTSD will not be accorded any 
probative weight.  

The only competent medical evidence making any reference to 
the veteran having PTSD is a provisional diagnosis in 
September 1995, when the veteran was first seen for 
psychiatric treatment, indicating, provisionally, chronic 
schizophrenia versus PTSD.  Upon evaluation, three days 
later, a diagnosis of bipolar disorder was offered.  This 
reference to PTSD, as a diagnosis of the veteran's 
psychiatric disability, will be afforded very, very small 
probative weight because it was a provisional diagnosis made 
at the time the veteran first sought psychiatric care.  
Further, it was never confirmed, but rather a different 
diagnosis of bipolar disorder was offered.  The only other 
reference to PTSD is a March 1996 service examination.  This 
examination reflects that the veteran was psychiatrically 
abnormal and indicates that his PTSD was under treatment at a 
VA hospital.  A review of the record reflects that the 
veteran was receiving care at a VA hospital, but the 
diagnosis was bipolar disorder.  Therefore, it is concluded 
that the reference to PTSD in the March 1996 service 
examination report is based upon a history provided by the 
veteran.  Since the history provided by the veteran was 
inaccurate in that it indicated the veteran was receiving 
treatment for PTSD when, in fact, he was receiving treatment 
for bipolar disorder, the entry on the service examination 
that the veteran had PTSD is no better than the facts alleged 
by the veteran.  Since the facts alleged by the veteran were 
inaccurate, the indication that the veteran had PTSD lacks 
any probative value.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).

All of the remaining competent medical evidence, in the form 
of multiple VA hospital discharge summaries and reports of VA 
psychiatric examinations by boards of two psychiatrists, 
reflect that the veteran has a bipolar disorder and has 
always had a bipolar disorder.  This competent medical 
evidence, in the form of the most recent psychiatric 
evaluation excludes the possibility that the veteran has 
PTSD.  This evidence will be accorded large probative value 
because it is based either on providing treatment for the 
veteran and his disability, or upon a review of the complete 
record and examination of the veteran.  On the basis of the 
probative weights assigned to the evidence a preponderance of 
the evidence is against a finding that the veteran currently 
has PTSD and service connection for this disorder is not 
warranted.  

II.  Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, which 
would warrant an exposition of the remote clinical history 
and findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Since this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. At 125.

The report of a March 2000 VA examination reflects that the 
veteran's claims folder and medical record were available and 
reviewed.  The history of the veteran's inservice surgery was 
also reviewed.  The veteran reported occasional vomiting, 
denied hematemesis, but did complain of melena episode four 
to five times per month.  He also complained of frequent 
episodes of diarrhea after meals, approximately five to eight 
per day.  He reported heartburn and epigastric pain and 
complained of abdominal pain at the wound area upon lifting 
heavy objects of more than 20 pounds.  On examination of the 
mid-abdominal area there was a well-healed scar 20 
centimeters long and 1 centimeter wide.  It was nontender to 
palpation, there was normal peristalsis.  It was also soft 
and depressible.  The veteran reported a weight gain of 
approximately 50 pounds in the past five years.  It was noted 
that upper gastrointestinal series and barium enema, 
accomplished in April 1998, indicated sliding hiatal hernia 
and colon diverticulosis.  The diagnosis was status post 
penetrating stab wound of the abdomen with exploratory 
laparotomy, repair of small bowel perforation times two, and 
resection of eviscerated omentum.

The veteran's abdominal scar and residuals of exploratory 
laparotomy for a stab wound have been evaluated under the 
provisions of Diagnostic Codes 7301, 7328, and 7804 of the 
Rating Schedule.  Diagnostic Code 7301 provides that for mild 
adhesions of the peritoneum a noncompensable evaluation will 
be assigned.  Where there are moderate adhesions with pulling 
pain on attempting work or aggravated movements of the body, 
or occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distention, 
a 10 percent evaluation is warranted.  Diagnostic Code 7328 
provides that where there is resection of the small intestine 
that is symptomatic with diarrhea, anemia, and inability to 
gain weight, a 20 percent evaluation will be assigned.  
Diagnostic Code 7804 provides that scars that are 
superficial, tender and painful on objective demonstration, 
warrant a 10 percent evaluation.  Diagnostic Code 7803 
provides that scars that are superficial, poorly nourished 
with repeated ulceration, warrant a 10 percent evaluation.  
Diagnostic Code 7805 provides that other scars will be rated 
on limitation of function of the part affected.  

The competent medical evidence indicates that the scar on the 
veteran's abdomen is nontender to palpation and soft and 
depressible.  It is well healed.  There is no competent 
medical evidence indicating that the scar is superficial, 
poorly nourished, with repeated ulceration, tender and 
painful on objective demonstration, or limits the function of 
any part.  Therefore, a preponderance of the evidence is 
against a finding that a compensable evaluation is warranted 
for the scar of the abdomen under Diagnostic Codes 7803, 
7804, and 7805.  

The veteran has reported diarrhea, but there is no evidence 
that he has anemia and the record reflects that he has 
reported a 50-pound weight gain.  Therefore, a preponderance 
of the evidence is against a finding that he meets the 
criteria for a 20 percent evaluation under Diagnostic Code 
7328, because a preponderance of the evidence is against a 
finding that symptoms associated with his residuals of a stab 
wound of the abdomen include diarrhea, anemia, and inability 
to gain weight.  

The veteran has reported that if he lifts over 20 pounds 
there is some pulling pain, but there is no indication that 
he has pulling pain on attempting work or aggravated by 
movements of the body, or occasional episodes of colic pain, 
nausea, constipation (perhaps alternating with diarrhea) or 
abdominal distention.  Therefore, a preponderance of the 
evidence is against a finding that symptoms associated with 
the residuals of the stab wound of the abdomen more nearly 
approximate the criteria for a 10 percent evaluation under 
Diagnostic Code 7301.  Rather, a preponderance of the 
evidence supports a finding that symptoms associated with 
residuals of a stab wound of the abdomen more nearly 
approximate mild adhesions of the peritoneum.  Therefore, the 
noncompensable evaluation that has been assigned is 
appropriate.  There is no indication that symptoms associated 
with residuals of a stab wound of the abdomen have ever 
warranted a compensable evaluation under any applicable 
criteria throughout the appeal and the noncompensable 
evaluation has been appropriately assigned since the date of 
grant of service connection.  


ORDER

Service connection for PTSD is denied.  

An initial compensable evaluation for abdominal scar and 
residuals of exploratory laparotomy for a stab wound is 
denied.  


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

